Citation Nr: 0720736	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  04-01 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 2002).  

(The issue of entitlement to payment of unauthorized medical 
expenses for services rendered at Smyth County Community 
Hospital on January 2, 2000 is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to September 
1959.  He died in May 2001.  The appellant is his surviving 
spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part, denied service 
connection for the cause of the veteran's death and 
entitlement to DIC under 38 U.S.C.A. § 1318.  

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran was not in receipt of, or entitled to receive, 
compensation at the 100 percent rate due to service connected 
disability for a period of at least 5 years immediately 
following his discharge from active service, or for 10 or 
more years prior to his death.  



CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

As will be explained below, the claim of entitlement to DIC 
lacks legal merit.  As the law, and not the facts, is 
dispositive of the claim of entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318, the duties to notify and 
assist imposed by the VCAA are not applicable to the claim.  
See Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  



II.  Analysis

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to 
the surviving spouse of a "deceased veteran" in the same 
manner as if the veteran's death is service connected.  
38 U.S.C.A. § 1318 (West 2002).  

A "deceased veteran" for purposes of this provision is a 
veteran who died not as the result of the veteran's own 
willful misconduct, and who either was in receipt of, or 
entitled to receive, compensation at the time of death for a 
service connected disability rated totally disabling.  
38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2006).  

The service connected disability must have been (1) 
continuously rated totally disabling for 10 or more years 
immediately preceding death, (2) continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service, or (3) if the veteran was a former 
prisoner of war who died after September 30, 1999 and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b).  The total rating may be schedular or 
based on unemployability.  38 C.F.R. § 3.22.  

The appellant has not contended, nor is there any evidence of 
record, that the veteran was a prisoner of war.  Thus, 
38 U.S.C.A. § 1318 benefits cannot be awarded on this basis.  

"Entitled to receive" means that at the time of death, the 
veteran had a service connected disability rated totally 
disabling by VA but was not receiving compensation for any of 
various administrative reasons delineated, if there was new 
and material evidence consisting of service department 
records, or if the veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error (CUE) in a VA decision regarding 
the issue of service connection, disability evaluation, or 
effective date.  38 C.F.R. § 3.22(b).  

The provisions of 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, formerly provided that 
benefits could be paid where the veteran was entitled or 
"for any reason... was not in receipt of, but would have been 
entitled to receive compensation" at the 100 percent rate 
for 10 or more years immediately preceding death.  38 C.F.R. 
§ 3.22 (1999).  This language was interpreted as permitting 
"hypothetical entitlement" to benefits under 38 U.S.C.A. 
§ 1318.  Marso v. Principi, 13 Vet. App. 260 (1999).  

Under the theory of "hypothetical entitlement" VA was 
required to determine whether the veteran would have been 
entitled to payment at the 100 percent rate for 10 years 
prior to death if he had filed a claim for the benefit.  Id.  
Hypothetical entitlement was, however, subject to decisions 
made during the veteran's lifetime.  Id.  

In January 2000 VA amended 38 C.F.R. § 3.22 to clarify that 
the award of DIC benefits was limited to cases where the 
veteran, during his or her lifetime, had established the 
right to receive total service connected disability 
compensation for the period of time required by 38 U.S.C.A. 
§ 1318, or would have established such right but for clear 
and unmistakable error (CUE) in the adjudication of a claim 
or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000) (codified at 
38 C.F.R. § 3.22 (2000)).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.  

In National Organization of Veteran's Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F. 3d 1373, 1377 (Fed. 
Cir. 2003) (NOVA II), the Federal Circuit observed that VA 
had determined that the "entitled to receive" language 
under 38 U.S.C.A. § 1318 should be interpreted in accordance 
with the revised 38 C.F.R. § 3.22.  The Federal Circuit also 
held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-1380.  

Here, the appellant filed her claim for DIC benefits pursuant 
to the provisions of 38 C.F.R. § 1318 in May 2001.  As such, 
the Board is prohibited from considering "hypothetical 
entitlement" as an additional basis for establishing 
eligibility.  See 38 C.F.R. § 3.22.  

The result of the foregoing is that the only possible ways of 
prevailing on a claim for benefits under 38 U.S.C.A. § 1318 
would be:  (1) meeting the statutory duration requirements 
for a total disability rating at the time of death; (2) 
showing that such requirements would have been met but for 
CUE in a previous decision; (3) showing that there were 
administrative circumstances preventing payment that the 
veteran would otherwise have been entitled to; or (4) showing 
that additional evidence had been submitted to VA that was 
new and material and consisted of service department records.  

At the time of the veteran's death he was service connected 
for anxiety disorder with panic features, evaluated as 70 
percent disabling, and duodenal ulcer with hiatal hernia, 
evaluated as 20 percent disabling.  The veteran was also in 
receipt of TDIU, effective June 12, 1992.  

Clearly, the veteran was rated as totally disabled due to 
service connected disability at the time of his death.  
However, the June 12, 1992 effective date for TDIU does not 
meet the 10 year rating requirement preceding the veteran's 
death in May 2001.  During the veteran's lifetime, he did not 
challenge the effective date for TDIU, which was awarded in 
May 1997.  See 38 U.S.C.A. § 7105(c) (West 2002) (providing 
that rating decisions become final in the absence of a notice 
of disagreement within one year of notice of the decision).

Moreover, in this case the appellant has not claimed 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
based on the submission of new and material service 
department records to reopen a previously final VA decision, 
or argued that, but for the receipt of VA or military 
retirement pay, the veteran would have been entitled at the 
time of his death to receive compensation for a service 
connected disability that was continuously rated totally 
disabling by schedular or unemployability rating for 10 or 
more years immediately preceding death, or was continuously 
rated totally disabling by schedular or unemployability from 
the date of the veteran's discharge from service.  

The Board also notes that neither the appellant nor her 
representative has raised a claim of CUE in a final rating 
decision pursuant to 38 C.F.R. § 3.105(a).  See Fugo v. 
Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 
242 (1994) (emphasizing the pleading requirements for 
raising, and burden of proof for establishing, a CUE claim).  
The appellant has not asserted, nor does the record show, 
that the law or facts, extant at the time of the unappealed 
May 1997 rating decision, which established TDIU effective in 
June 1992, were incorrectly applied.  

To the extent that the appellant argues that a 100 percent 
disability rating should have been awarded for at least 10 
years prior to the veteran's death, such argument is 
tantamount to a "hypothetical claim" for entitlement, which 
is expressly excluded from consideration.  See 38 C.F.R. 
§ 3.22.  

In addition, although the veteran's representative asserted 
in her Form 646 (Statement of Accredited Representative in 
Appealed Case) that the veteran should have been awarded TDIU 
effective August 5, 1991, based on his claim made that date, 
even if TDIU had been awarded effective from the date of this 
claim, the statutory requirement of a total rating for ten 
years preceding death still would not have been satisfied.  

Thus, there is nothing to change the fact that the veteran 
had no service connected disability rated as totally 
disabling for at least 10 years prior to his death.  As the 
law is dispositive of the appellant's claim for DIC under the 
provisions of 38 U.S.C.A. § 1318, the claim must be denied 
because of the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318 is 
denied.  


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to her claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

VA is required to obtain SSA records prior to deciding 
claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) 
(pursuant to duty to assist, VA must seek to obtain all 
pertinent records, including SSA records, of which it is put 
on notice); Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

The record reflects that in December 1978 the veteran was 
collecting Social Security disability.  At VA examination in 
August 1979 he reported that SSDI was discontinued the 
previous March, however, in July 1984 he reported that he was 
receiving/expected to receive Social Security Disability, and 
in a May 1985 statement the veteran indicated that he was 
getting Social Security benefits, which were taken away, but 
that a lawyer was fighting this decision.  However, records 
related to disability claims with the Social Security 
Administration (SSA) have not been associated with the claims 
file.  These records are potentially pertinent to the claim 
of entitlement to service connection for the cause of the 
veteran's death.  

VA is obliged to obtain an opinion when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The Court has held that the threshold for getting an 
exam is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In this case the evidence of a current disability consists of 
the conditions that caused the veteran's death.  Ruiz v. 
Gober, 10 Vet. App. 352, 356 (1997).

The veteran's death certificate lists the immediate cause of 
death as myocardial infarction, with coronary artery disease 
as an underlying cause.  A VA treatment record from August 
1989 includes a diagnosis of status post myocardial 
infarction by history, chest pain, questionable angina, 
probable anxiety related.  

In a May 2001 letter, Dr. Shah from the Mountain Home VA 
Medical Center (VAMC) noted that the record reflected that 
the veteran had serious cardiac illness and possible 
myocardial infarction, and that the veteran's chronic anxiety 
and depression may increase the morbidity of physical 
conditions.  Also in a May 2001 letter, Dr. Rupe of Royal Oak 
Medical Associates opined that the veteran's symptoms of 
shortness of breath and agitation preceding his cardiac 
arrest could have been related to a panic disorder.  Dr. Rupe 
indicated that he had reviewed emergency room documentation 
and discussed the situation with the veteran's family, who 
described his symptoms prior to his cardiac arrest as similar 
in nature to his previous panic episodes.  

While these opinions suggest a relationship between service 
connected anxiety disorder and the veteran's death, neither 
physician acknowledged review of the claims file, and neither 
opinions clearly relates the service connected psychiatric 
disability to the fatal heart disease.  See Bostain v. West, 
11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish a medical nexus).  

An opinion that is the product of review of the record is 
necessary to determine whether the cause of the veteran's 
death was related to his service connected disabilities.  
38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Social Security 
Administration all records pertinent to 
the veteran's claims for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
those claims.  

2.  Refer the veteran's claims file to a 
qualified VA physician with appropriate 
expertise for an opinion.  The physician 
should review the claims file and render 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that the veteran's service 
connected disabilities caused or 
contributed to the cause of the veteran's 
death.  

3.  After ensuring the development is 
complete, re-adjudicate the claim.  If 
the claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


